DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are pending. 
Claims 1-21 have been examined.

Priority
This application is a CON of 16/669,151 10/30/2019
16/669,151 is a CIP of 16/411,944 05/14/2019
16/411,944 is a DIV of 14/920,392 10/22/2015 PAT 10335452
14/920,392 has PRO 62/151,384 04/22/2015
14/920,392 has PRO 62/068,357 10/24/2014

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 6-9, 14, and 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 fails to further limit the subject matter of claim 2 upon which it depends. Claim 3 is directed to reversal of the HRS-1 patient, resulting from administering terlipressin, without adding an additional manipulated method step to claim 2. Thus, claim 3 fails to further limit the subject matter of the method steps of reversing type 1 hepatorenal syndrome cited in claim 2 (inherent all the limitations of claim 1).
Claims 6-7 fail to further limit the subject matter of claim 1 upon which it depends. Claim 6 is directed to reversal of one or more complicating factors in the HRS-1 patient, resulting from administering terlipressin, without adding an additional manipulated method step to claim 1. Thus, claim 6 fails to further limit the subject matter of the method steps of reversing type 1 hepatorenal syndrome cited in claim 1. Claim 7 is rejected as depending on claim 6.
Claims 8-9 fail to further limit the subject matter of claim 1 upon which it depends. Claim 8 is directed to improved overall survival of the HRS-1 patient, resulting from 
Claim 14 fails to further limit the subject matter of claim 13 upon which it depends. Claim 14 is directed to reversal of the HRS-1 patient, resulting from administering terlipressin, without adding an additional manipulated method step to claim 13. Thus, claim 14 fails to further limit the subject matter of the method steps of reversing type 1 hepatorenal syndrome cited in claim 13 (inherent all the limitations of claim 12).
Claim 17 fails to further limit the subject matter of claim 12 upon which it depends. Claim 17 is directed to reversal of the HRS-1 patient, resulting from administering terlipressin, without adding an additional manipulated method step to claim 12. Thus, claim 17 fails to further limit the subject matter of the method steps of reversing type 1 hepatorenal syndrome cited in claim 12.
Claim 18 fails to further limit the subject matter of claim 12 upon which it depends. Claim 18 is directed to the HRS-1 patient has improved overall survival as compared to a patient treated with placebo, resulting from administering terlipressin, without adding an additional manipulated method step to claim 12. Thus, claim 18 fails to further limit the subject matter of the method steps of reversing type 1 hepatorenal syndrome cited in claim 12. Claim 19 is rejected as depending on claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in IDS #34).
Claim 1 is drawn to a method of reversing type 1 hepatorenal syndrome (HRS-1) comprising:
(i)	administering, to a patient having HRS-1, about 0.5 mg to about 1 mg of terlipressin every 6 hours for up to 3 days;
(ii) 	measuring serum creatinine in the patient after 3 days administration; and
(iii) 	comparing the measured serum creatinine to a baseline serum creatinine level,
wherein:
(a) if serum creatinine decreased by at least 30%, continue administering about 0.5 mg to about 1 mg terlipressin every 6 hours;

    PNG
    media_image1.png
    342
    580
    media_image1.png
    Greyscale
(b) if serum creatinine has not decreased by 30%, administering about 1 mg to about 2 mg of terlipressin every 6 hours; and 
(c) if serum creatinine is at or above the baseline serum creatinine level, discontinue administering terlipressin. 
Sanyal et al. teach a method of reversing type 1 hepatorenal syndrome shown above (p1364, Fig 1). Sanyal et al. teach administering 1 mg intravenously every 6 hours to a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2), reading on the limitations (i)-(ii), and (iii)(a)-(iii)(b). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure (p1361, col 2, para 3), reading on the limitation of (iii)(c).

    PNG
    media_image1.png
    342
    580
    media_image1.png
    Greyscale
With respect to claim 2, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ l.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2), reading on the limitation of claim 2.
With respect to claims 3-4, Sanyal et al. show administration of terlipressin to the patient reverses HRS-1 for a maximum of 14 days (p1361, col 2, para 3; p1364, Fig 1).

    PNG
    media_image2.png
    368
    468
    media_image2.png
    Greyscale
With respect to claim 6, Sanyal et al. show reversal of aspartate aminotransferase (AST) in terlipressin treated HRS-1 patient (p1363, Table 1).  
With respect to claims 7-9, Sanyal et al. show terlipressin reduces complicated factors and mortality of HRS-1 patients within 90 days window (p1364, Fig 3).
With respect to claim 10, Sanyal et al. teach the terlipressin treated patient has Systemic Inflammatory Response Syndrome (p1364, col 2, last 
With respect to claim 11, Sanyal et al. teach the method further comprising administration of albumin at  a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).
With respect to claim 12, Sanyal et al. teach a method of reversing type 1 hepatorenal syndrome (p1364, Fig 1). Sanyal et al. teach screening a patient to confirm the presence of HRS-1 (p1361, col 1, last para). Sanyal et al. teach administering terlipressin at 1 mg intravenously every 6 hours to a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure (p1361, col 2, para 3).

    PNG
    media_image1.png
    342
    580
    media_image1.png
    Greyscale
With respect to claim 13, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ l.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2), reading on the limitation of claim 12. 
With respect to claims 14-15, Sanyal et al. show administration of terlipressin to the patient reverses HRS-1 for a maximum of 14 days (p1361, col 2, para 3; p1364, Fig 1).
With respect to claim 17, Sanyal et al. show verified HRS reversal by day shown above (p1363, Fig 1).  

With respect to claim 20, Sanyal et al. teach the terlipressin treated patient has Systemic Inflammatory Response Syndrome (p1364, col 2, last para).
With respect to claim 21, Sanyal et al. teach the method further comprising administration of albumin at  a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al. as applied to claims 1-4, 6-15, 17-21, and further in view of Terlipressin product label (IS Pharmaceuticals Limited. Version 3.1, 06/2015).

Sanyal et al. teach a method of reversing type 1 hepatorenal syndrome (HRS-1) via intravenous administration to a patient as applied to claims 1-4, 6-15, and 17-21 above.
Sanyal et al. do not explicitly teach the intravenous administration as an IV bolus injection.
Terlipressin product label teaches bolus intravenous injection of terlipressin (p8, 5.2 Pharmacokinetic properties) to avoid local necrosis at the injection site (p4, 2nd last para). Because both Sanyal et al. and Terlipressin product label teach teach intravenous administration of terlipressin, one of ordinary skill in the art would have been taught and/or motivated to perform bolus intravenous injection of terlipressin to a patient according to avoid local necrosis at the injection site as taught by Terlipressin product label, reading on claims 5 and 16.
One of ordinary skill in the art before the effective filing date would have been taught and/or motivated to perform bolus intravenous injection of terlipressin to a patient because Terlipressin product label teaches bolus intravenous injection of terlipressin (p8, 5.2 Pharmacokinetic properties) to avoid local necrosis at the injection site (p4, 2nd last para). The combination would have reasonable expectation of success because both Sanyal et al. and Terlipressin product label teaches teach intravenous administration of terlipressin.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7, 10-17, and 20-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-8, 11-13, 15-19, and 22-23 of copending Application No. 16/828,681. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-4, 6-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, and 11-14 of U.S. Patent No. 10,335,452 B2 (the ‘452 patent, cited in IDS #3 dated 7/30/2021) in view of Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in IDS #34).
Claim 1 of the ‘452 patent disclosed a method of treating an identified patient with type 1 hepatorenal syndrome (HRS-1) patient having Systemic Inflammatory Response Syndrome (SIRS).
Claim 6 of the ‘452 patent disclosed terlipressin administered to the patient is in the range 
Claim 7 of the ‘452 patent disclosed determination/measurement of serum creatinine level during the initial 1 to 4 days of terlipressin administration.
Claim 12 of the ‘452 patent disclosed administration of terlipressin reverses one or more complication factors.
Claims 1, 6-7, and 12 of the ‘452 patent do not explicitly teach if serum creatinine has not decreased by 30%, administering about 1 mg to about 2 mg of terlipressin every 6 hours.
Sanyal et al. teach administering terlipressin at 1 mg intravenously every 6 hours to a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure (p1361, col 2, para 3). Because both the ‘452 patent and Sanyal et al. teach a method of administering terlipressin to treat a patient having HRS-1, one of ordinary skill in the art would have been taught and/or motivated to optimize a method of reversing HRS-1 by increase of administered terlipressin up to 2 mg on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration as taught by Sanyal et al. (p1361, col 2, para 2). Thus, claims 1, 6-7, and 12 of the ‘452 patent in view of Sanyal et al. is obvious to the instant claims 1 and 12.
With respect to the instant claims 2 and 13, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ l.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2).

With respect to the instant claims 4 and 15, Sanyal et al. show administration of terlipressin to the patient reverses HRS-1 for a maximum of 14 days (p1364, Fig 1).

    PNG
    media_image2.png
    368
    468
    media_image2.png
    Greyscale
Claim 14 of the ‘452 patent disclosed reversal of one or more complicating factors reduces mortality from an associated complication within a 90 day window starting with administering the terlipressin, satisfying the instant claim 7. 
With respect to the instant claims 8-9 and 18-19, Sanyal et al. show terlipressin reduces complicated factors and mortality of HRS-1 patients within 90 days window (p1364, Fig 3).
Claim 1 of the ‘452 patent disclosed the treated HRS-1 patient having Systemic Inflammatory Response Syndrome (SIRS), satisfying the instant claims 10 and 20.
Claim 11 of the ‘452 patent disclosed the patient treated up to a maximum of 100 g per day of albumin for each day of the time period with terlipressin treatment, satisfying the instant claims 11 and 21.

2.	Claims 5 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, and 11-14 of U.S. Patent No. 10,335,452 B2 (the ‘452 patent) in view of Sanyal et al. as applied to claims 1-4, 6-15, 17-21 and further in view of Terlipressin product label (IS Pharmaceuticals Limited. Version 3.1, 06/2015).
The ‘452 patent in view of Sanyal et al. teach a method of reversing type 1 hepatorenal 
The ‘452 patent in view of Sanyal et al. teach the intravenous administration as an IV bolus injection.
Terlipressin product label teaches bolus intravenous injection of terlipressin (p8, 5.2 Pharmacokinetic properties) to avoid local necrosis at the injection site (p4, 2nd last para). Because both Sanyal et al. and Terlipressin product label teach intravenous administration of terlipressin, one of ordinary skill in the art would have been taught and/or motivated to perform bolus intravenous injection of terlipressin to a patient according to avoid local necrosis at the injection site as taught by Terlipressin product label, reading on claims 5 and 16.

3. 	Claims 1-4, 6-15, and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of copending Application No. 16/411,944 (the ‘144 application) in view of Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in IDS #34). 
Claim 9 of the ‘144 application disclosed a method for treating a patient having hepatorenal syndrome type 1 (HRS-1) with terlipressin as follows.

    PNG
    media_image3.png
    577
    549
    media_image3.png
    Greyscale

Claim 11 of the ‘144 application disclosed administration of terlipressin as a slow IV bolus injection over 2 minutes every 4 to 6 hours for at least 4 days.
Claim 9 or 11 of the ‘144 application does not explicitly teach a dosage of administered terlipressin.
Sanyal et al. teach administering terlipressin at 1 mg intravenously every 6 hours to a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2). Sanyal et al. further teach patients could discontinued from the study earlier for treatment failure (p1361, col 2, para 3). Because both the ‘452 patent and Sanyal et al. teach a method of administering terlipressin to treat a patient having HRS-1, one of ordinary skill in the art would have been taught and/or motivated to optimize a method of reversing HRS-1 by increase of administered terlipressin up to 2 mg on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration as taught by Sanyal et al. (p1361, col 2, para 2). Thus, claims 9 and 11 of the ‘144 application in view of Sanyal et al. is obvious to the instant claims 1 and 12. 

    PNG
    media_image1.png
    342
    580
    media_image1.png
    Greyscale
With respect to the instant claims 2 and 13, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ l.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2).
With respect to the instant claims 3-4, 14-15, and 17, Sanyal et al. show administration of terlipressin to the patient reverses HRS-1 for a maximum of 14 days (p1364, Fig 1).

    PNG
    media_image2.png
    368
    468
    media_image2.png
    Greyscale
With respect to the instant claim 6, Sanyal et al. show reversal of aspartate aminotransferase (AST) in terlipressin treated HRS-1 patient (p1363, Table 1).  
With respect to the instant claims 7-9 and 18-19, Sanyal et al. show terlipressin reduces complicated factors and mortality of HRS-1 patients within 90 days window shown above (p1364, Fig 3).
With respect to the instant claims 10 and 20, Sanyal et al. teach the terlipressin treated 
With respect to the instant claims 11 and 21, Sanyal et al. teach the method further comprising administration of albumin at  a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).
This is a provisional nonstatutory double patenting rejection.

4. 	Claims 1-4, 6-15, and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11, 18-20, and 23-25 of copending Application No. 16/669,151 (the ‘151 application) in view of Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in IDS #34). 
Claims 1, 11, and 24 of the ‘151 application disclosed a method of reversing type 1 hepatorenal syndrome (HRS-1) in a patient having Systemic Inflammatory Response Syndrome (SIRS) with an effective amount of terlipressin.
Claims 1, 11, and 24 of the ‘151 application do not explicitly teach a dosage or regimen of administered terlipressin.
Sanyal et al. teach administering terlipressin at 1 mg intravenously every 6 hours to a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure (p1361, col 2, para 3). Because both the ‘452 patent and Sanyal et al. teach a method of administering terlipressin to treat a patient having HRS-1, one of ordinary skill in the after 3 days of terlipressin administration as taught by Sanyal et al. (p1361, col 2, para 2). Thus, claims 1, 11, and 24 of the ‘151 application in view of Sanyal et al. is obvious to the instant claims 1, 3, 12 and 14.
Claims 4 and 23 of the ‘151 application disclosed the method further comprising treating the patient with up to a maximum of 100 g per day of albumin for each day of the time period that the patient is administered terlipressin, satisfying the instant claims 11 and 21.
Claims 5 and 6 of the ‘151 application disclosed reversal of one or more complicating factors resulting from administration of terlipressin, satisfying the instant claims 6 and 7.
Claims 7, 19, and 24 of the ‘151 application disclosed terlipressin treated patient has improved overall survival as compared to a patient treated with placebo, satisfying the instant claims 8 and 18.
Claims 8, 20, and 25 of the ‘151 application disclosed terlipressin treated patient is alive after 90 days, satisfying the instant claims 9 and 19.
Claims 1, 11, and 24 of the ‘151 application disclosed the HRS-1 patient having SIRS, satisfying the instant claims 10 and 20.
Claim 18 of the ‘151 application disclosed terlipressin treated patient experiences HRS reversal, verified HRS reversal, and/or greater than 30% improvement in SCr, satisfying the instant claim 17.
With respect to the instant claims 2 and 13, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ l.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2).
.
This is a provisional nonstatutory double patenting rejection.

5. 	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-37, 45-47, 55-58, and 64 of copending Application No. 17/083,409 (the ‘409 application) in view of Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in IDS #34). 
Claims 36, 46, and 56 of the ‘409 application disclosed a method of increasing survival of a patient having type 1 hepatorenal syndrome (HRS-1) via intravenous (IV) bolus injection of terlipressin every 6 hours.
Claim 45, 55, and 64 of the ‘409 application disclosed the initial dose of terlipressin acetate is about 0.5-1 mg and the modified dose is about 1-2 mg.
Claims 36, 45-46, 55-56, and 64 of the ‘409 application do not teach measuring serum creatinine for modifying the dosage of administered terlipressin.
Sanyal et al. teach administering terlipressin at 1 mg intravenously every 6 hours to a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure (p1361, col 2, para 3). Because both the ‘452 patent and Sanyal et al. teach a method of administering terlipressin to treat a patient having HRS-1, one of ordinary skill in the after 3 days of terlipressin administration as taught by Sanyal et al. (p1361, col 2, para 2). Thus, claims 36, 45-46, 55-56, and 64 of the ‘409 application in view of Sanyal et al. is obvious to the instant claims 1 and 12.
Claims 36, 46, and 56 of the ‘409 application disclosed intravenous (IV) bolus injection of terlipressin, satisfying the instant claims 5 and 16. 
Claims 36, 46, and 56 of the ‘409 application disclosed increase of survival for HRS-1 patient via administering terlipressin, satisfying the instant claims 8 and 18.
Claims 37, 47, and 58 of the ‘409 application disclosed reversal of one or more complicating factors in terlipressin treated patients, satisfying the instant claim 6.

    PNG
    media_image1.png
    342
    580
    media_image1.png
    Greyscale
With respect to the instant claims 2 and 13, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ l.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2).

    PNG
    media_image2.png
    368
    468
    media_image2.png
    Greyscale
With respect to the instant claims 3-4, 14-15, and 17, Sanyal et al. show administration of terlipressin to the patient reverses HRS-1 for a maximum of 14 days (p1364, Fig 1).
 With respect to the instant claims 7-9 and 18-19, Sanyal et al. show terlipressin reduces complicated factors and mortality of HRS-1 patients within 90 days window shown above (p1364, Fig 3).

With respect to the instant claims 11 and 21, Sanyal et al. teach the method further comprising administration of albumin at  a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
30-November-2021




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658